  Case: 4:19-cv-03315-SNLJ Doc. #: 8 Filed: 01/07/21 Page: 1 of 4 PageID #: 35




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KAREN TATUM JONES,                               )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:19-cv-3315-SNLJ
                                                 )
CARIANNE LARISSA NOGA, et al.,                   )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This closed civil matter is before the Court upon plaintiff Karen Tatum Jones's post-

judgment motion, titled "Motion for Time to Respond to Late Mail for Cases." (ECF No. 7/filed

January 4, 2021). For the reasons discussed below, the Court will deny the motion.

                                               Background

       Plaintiff initiated this case on December 20, 2019, and filed a motion for leave to proceed

in forma pauperis. The Court granted the motion and reviewed the complaint pursuant to 28

U.S.C. § 1915(e)(2), and determined it was subject to dismissal. On April 23, 2020, the Court

entered an order directing plaintiff to file an amended complaint to cure the defects. In the order,

the Court clearly explained why the complaint was subject to dismissal, gave plaintiff clear

instructions about how to prepare the amended complaint, and cautioned her that her failure to

timely comply with the order would result in the dismissal of her case without further notice.

       Plaintiff's response was due to the Court on May 26, 2020, but she neither responded to

the Court's order nor sought additional time to do so. The Court waited an additional period of

time, and dismissed this action on June 26, 2020 pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure. Plaintiff filed the instant motion on January 4, 2021. In the caption of the
  Case: 4:19-cv-03315-SNLJ Doc. #: 8 Filed: 01/07/21 Page: 2 of 4 PageID #: 36



motion, plaintiff identifies the case number of the instant case, as well as the case number of a

civil action in which she is not a party. She alleges as follows.

       Plaintiff called a clerk's office to request information about "cases." She does not identify

the clerk's office she called or when she called, nor does she describe requesting or giving

information about the instant case. Plaintiff had "not been feeling well and pandemic made it

wors[e]," and she "did not go get mail from box and someone" retrieved it for her. At an

unspecified time, plaintiff went to retrieve her mail, and was "given a whole bin" that she is "still

sorting thr[ ough]." Plaintiff has been to "many courts" and has been told there is no jurisdiction

over her claims. She protests that her cases are not moot, malicious, or meritless.

       Plaintiff avers that if she needs to "redo" she will "work on it," but needs an unspecified

amount of "extra time" due to depression, back pain, and hand pain. Plaintiff does not reference

a particular order of this Court, nor does she allege that an external factor caused an order of this

Court to be delivered late. She did not attach a proposed amended complaint to the motion.

                                             Discussion

       Plaintiff did not frame her motion under the Federal Rules of Civil Procedure. However,

she can be understood to ask to be relieved of this Court's final judgment because she neglected

to retrieve her mail and was therefore unaware she was required to file an amended complaint

Accordingly, the Court construes plaintiffs motion as brought pursuant to Rule 60(b)(l) of the

Federal Rules of Civil Procedure, which allows courts to relieve litigants from a final judgment

for, inter alia, excusable neglect. Fed. R. Civ. P. 60(b)(l). In assessing whether a litigant's

neglect is excusable, courts consider several factors, including: (1) the danger of prejudice to the

non-moving party; (2) the length of the delay and its potential impact on judicial proceedings; (3)

whether the movant acted in good faith; and (4) the reason for the delay, including whether it



                                                  2
  Case: 4:19-cv-03315-SNLJ Doc. #: 8 Filed: 01/07/21 Page: 3 of 4 PageID #: 37




was within the reasonable control of the movant. In re Guidant Corp. Implantable Defibrillators

Products Liability Litigation, 496 F.3d 863, 866-67 (8th Cir. 2007) (citing Pioneer Investment

Services Co. v. Brunswick Associates Ltd Partnership, 507 U.S. 380, 395 (1993)). "These four

Pioneer factors do not carry equal weight; the reason for delay is a key factor in the analysis." Id

at 867.

          The first Pioneer factor is irrelevant, as there is no non-moving party in this case. The

next Pioneer factor does not weigh significantly against plaintiff, but does not weigh in her

favor, either. While the length of the delay was not outrageously long, it was not insignificant,

and the Court expended time and resources addressing plaintiffs complaint and engaging in a

futile effort to give her the chance to file an amended complaint.

          The third and fourth factors weigh against plaintiff. The Local Rules of this Court require

all self-represented parties to promptly notify the Clerk of any change of mailing address. See

E.D. Mo. L.R. 2.06(B). Here, plaintiff knowingly gave the Court a particular mailing address to

which to send case-related papers, and then stopped retrieving her mail from that location.

Nothing before the Court permits the conclusion that plaintiff made any effort to mitigate that

situation, such as notifying the Court of a different mailing address or advising the Court that she

had stopped retrieving her mail. That demonstrates a lack of regard for the rules imposed by this

Court, not good faith. Finally, the reason for delay is attributable solely to plaintiff. Plaintiff

chose to stop retrieving her mail from the address she provided without giving the Court an

alternate address or notifying the Court. Accordingly, the Court concludes that plaintiff is not

entitled to relief under Rule 60(b)(l).

          Plaintiff offers nothing that can be construed as an assertion of entitlement to relief under

any other provision of Rule 60, including Rule 60(b)(6), which allows courts to relieve parties



                                                    3
  Case: 4:19-cv-03315-SNLJ Doc. #: 8 Filed: 01/07/21 Page: 4 of 4 PageID #: 38




from a final judgment for "any other reason that justifies relief." Fed. R. Civ. P. 60(b)(6). "Rule

60(b)(6) allows for relief only in 'extraordinary circumstances."' Raymond v. United States, 933

F.3d 988, 991 (8th Cir. 2019) (citations omitted). Here, there are no extraordinary circumstances

warranting relief. Plaintiff was given a full and fair opportunity to prosecute her case and comply

with the Court's order, and her failure to do so is solely attributable to her.

         For the foregoing reasons, plaintiffs "Motion for Time to Respond to Late Mail for

Cases," liberally construed as a motion for relief under Rule 60(b), is denied. To the extent

plaintiff can be understood to seek relief under Rule 59(e) of the Federal Rules of Civil

Procedure, the motion is denied because it was filed outside the time period specified therein,

and because it fails to point to any manifest errors of law or fact, or any newly discovered

evidence.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiffs "Motion for Time to Respond to Late Mail

for Cases" (ECF No. 7) is DENIED.

         IT IS HEREBY CERTIFIED that an appeal from this order would not be taken in good

faith.

         Dated this   7 :f'tc   day of January, 2021.




                                                    STEPHENN.LlMB UGH~
                                                    SENIOR UNITED STATES DISTRICT JUDGE




                                                    4
